*222Opinión concurrente emitida por la
Jueza Presidenta Oro-noz Rodríguez,
a la cual se unen la Juez Asociada Se-ñora Rodríguez Rodríguez y el Juez Asociado Señor Co-lón Pérez.
La opinión mayoritaria resuelve que la notificación del memorando de costas a las demás partes, en un término de diez días, es un requisito jurisdiccional. Reconozco que esa es una lectura razonable de la Regla 68.2 de Procedimiento Civil, 32 LPRAAp. V. No obstante, consideraciones histó-ricas y de hermenéutica me mueven a concluir que la regla no tiene tal alcance. Así, sostengo que la notificación debe ser un requisito de cumplimiento estricto, sin el automa-tismo atado a los términos jurisdiccionales.
I—I
La controversia aquí es de intención y claridad. La Opi-nión mayoritaria cita correctamente nuestra jurispruden-cia sobre los términos jurisdiccionales, particularmente aquella ocasión en la que expresamos que “[d]ebido a las graves consecuencias que acarrea el determinar que un término es de naturaleza jurisdiccional, hemos expresado que debe surgir claramente la intención del legislador de imponerle esa característica al término”. (Enfasis suplido). Cruz Parrilla v. Depto. Vivienda, 184 DPR 393, 403-404 (2012). Establecido lo anterior, el problema no es cuál doctrina o jurisprudencia rige esta controversia, sino dónde podemos encontrar esa intención clara del legislador.
Los Jueces que componen la mayoría encuentran esa intención en el texto. Argumentan que cuando la Regla 68.2 de Procedimiento Civil establece que los plazos para actuar, según las disposiciones de las Reglas 43.1 (enmiendas o determinaciones iniciales o adicionales), 44.1 (memorando de costas), 47 (reconsideración), 48.2 (nuevo juicio), *22348.4 (nuevo juicio a iniciativa del tribunal), 49.2 (relevo de sentencia) y 52.2 (apelación, certiorari y certificación), son improrrogables, 32 LPRA Ap. V, esto incluye —para fines del memorando de costas— tanto la presentación como la notificación. Por consiguiente, como el requisito de notifi-cación del memorando de costas está incluido en la Regla 44.1, ese requisito también es jurisdiccional.
Considero que esta lectura textualista, apoyada metodo-lógicamente en el Art. 14 del Código Civil, 31 LPRA sec. 14, le atribuye al “legislador” la intención expresa, clara y li-bre de ambigüedades de que la notificación del memorando de costas también sea improrrogable(1) Estimo que otras metodologías hermenéuticas ponen en duda que la “clara intención del legislador” era que el término de notificar el memorando de costas también fuese jurisdiccional.(2) A continuación, discutiré brevemente cada una de estas perspectivas.
A. Perspectiva histórica
De un trasfondo histórico de la Regla 68.2 surge que no está claro que la intención era que la notificación del me-morando de costas fuese jurisdiccional. Al aprobarse las Reglas de Procedimiento Civil en 1958, se utilizaron como referente las Reglas de Procedimiento Civil federal, vigen-tes en ese momento. Así, la Regla 68.2 de 1958, virtual-mente idéntica a la actual Regla 68.2, siguió como modelo la Regla 6(b) federal. La Regla 68.2 disponía:
Cuando por estas reglas o por una notificación dada en vir-tud de sus disposiciones, o por una orden del tribunal se re-quiera o permita la realización de un acto en o dentro de un plazo especificado, el tribunal podrá, por justa causa, en cual-quier momento y en el ejercicio de su discreción, (1) previa *224moción o notificación o sin ellas, ordenar que se prorrogue el término si así se solicitare antes de expirar el término origi-nalmente prescrito o según prorrogado por orden anterior, o (2) a virtud de moción presentada después de haber expirado el plazo especificado, permitir que el acto se realice si la omi-sión se debió a negligencia excusable, pero no podrá prorrogar o reducir el plazo para actuar bajo las disposiciones de las Reglas 43.2 [enmiendas a las determinaciones del tribunal], 47 [reconsideración], 48.2 [nuevo juicio], 48.4 [nuevo juicio a iniciativa del tribunal], 49.2 [relevo de sentencia], 53.1 [presentación de apelación, recurso de revisión y certificación] y 53.3 [requisitos y notificación del recurso de revisión], ex-cepto al extremo y bajo las condiciones en éstas prescritos. Regla 68.2 de Procedimiento Civil de 1958.
Ésta reconocía, como norma general, que el tribunal te-nía discreción para prorrogar un término si existía justa causa. Como excepción, ciertas reglas tendrían carácter improrrogable, de modo que su inclusión al final de la Re-gla implicaba que eran excluidas de la norma general.
Ahora bien, conviene resaltar que las Reglas 43.2, 47, 48.2, 49.2 y 53.1, supra, solo requerían la presentación de los recursos en un plazo determinado, no su notificación a las demás partes. El requisito de notificación surgía, más bien, de la Regla 67.1 de Procedimiento Civil de 1958 (“toda moción escrita que no pueda ser oída ex parte, se notificar [á] a cada una de las partes afectadas por las mismas”). Por otro lado, la única regla que requería expre-samente la notificación disponía lo siguiente: “El recu-rrente notificará la presentación de la solicitud de revisión a todas las partes contrarias, dentro del término para soli-citar dicha revisión, en la forma prescrita en la Regla 67”. Regla 53.3 de Procedimiento Civil de 1958. Por consiguiente, el efecto de la Regla 68.2 era que la presentación de ciertas solicitudes, y no la notificación, tuvieran carác-ter jurisdiccional. La única excepción a lo anterior era la Regla 53.3, la cual regulaba la solicitud de revisión ante un foro apelativo.
Por otro lado, llama la atención que en sus inicios la Re-gla 68.2 no incluía la presentación del memorando de costas, *225mucho menos su notificación. Esto, a pesar de que su conce-sión y procedimiento estaban recogidos en la entonces Regla 44.4 de Procedimiento Civil de 1958 (“La parte que reclame el pago de costas presentará al tribunal y notificará a la parte contraria, dentro del término de 10 días contados a partir del archivo en autos copia de la notificación de la sen-tencia, una relación o memorándum de todas las partidas de gastos y desembolsos necesarios incurridos durante la tra-mitación del pleito o procedimiento”).
Posteriormente, en 1958 y 1960, se celebraron la Pri-mera y la Segunda Conferencia Judicial de Puerto Rico. En éstas, el Comité de Procedimiento Civil discutió varias en-miendas a las Reglas de Procedimiento Civil recién constituidas. No obstante, en el Segundo Informe del Co-mité de Procedimiento Civil al Hon. Tribunal Supremo, de 8 de octubre de 1960, la enmienda propuesta a la Regla 68.2 no sugería incluir la Regla 44.4; es decir, la regla so-bre el memorando de costas. Fue este Tribunal quien, me-diante Resolución de 24 de enero de 1961, decidió incluir el memorando de costas (44.4) a las excepciones establecidas en la Regla 68.2. No obstante, este Tribunal no se expresó sobre si la notificación requerida por la Regla 44.4 también tendría un carácter improrrogable.
Mediante la Resolución de este Tribunal, se añadió la regla de memorando de costas a la lista de actos ante el foro primario, que no pueden ser prorrogados. Esta lista incluía las solicitudes de enmiendas a las determinaciones del tribunal, reconsideración, nuevo juicio y relevo de sentencia. Según vimos, la Regla 68.2 solo tenía el efecto de hacer improrrogable los términos para presentar esas mociones ante el foro primario, pues las notificaciones no eran requeridas. En cambio, las reglas sobre recursos ante los tribunales apelativos tenían oraciones que establecían con mayor claridad el requisito de notificación.
Con lo anterior pretendo resaltar que no está claro si, al incluir la Regla 44.4 a la Regla 68.2 en el 1961, pretendía-*226mos establecer de forma expresa y libre de ambigüedades que la notificación del memorando de costas era también un requisito jurisdiccional. En ausencia de tal claridad, me parece problemático recurrir al Art. 14 del Código Civil, supra, para concluir —mediante una lectura textualista— que la clara intención del legislador era que tanto la pre-sentación como la notificación tuvieran un carácter jurisdiccional. Si bien la disposición de memorando de cos-tas requería tanto la presentación como la notificación, lo cierto es que el alcance principal de la Regla 68.2 era que la presentación —no la notificación— de ciertas solicitudes al tribunal fueran improrrogables.
B. Perspectiva analógica y sistemática
Un análisis histórico de la Regla 68.2, supra, no ofrece una respuesta evidente sobre cuál fue la intención de este Tribunal al incluir la Regla de memorando de costas, espe-cíficamente en cuanto a su notificación a las demás partes. Sin embargo, resulta interesante que —al momento de adoptarse la Regla 68.2— solo era improrrogable la pre-sentación de las mociones al foro primario, no la notificación. Esa distinción se mantiene actualmente, salvo por lo resuelto hoy por este Tribunal. Así ocurre con las solicitudes de enmiendas o determinaciones iniciales o adi-cionales (Regla 43.1), reconsideración (Regla 47), nuevo juicio (Regla 48.2) y relevo de sentencia (Regla 49.2). Re-glas 43.1, 47, 48.2 y 49.2 de Procedimiento Civil, supra.
Cónsono con lo anterior, lo más coherente sería que la notificación del memorando de costas también sea un re-quisito de cumplimiento estricto. Reconozco que hay dife-rencias entre estas reglas(3) pero, mediante una interpre-*227tación analógica, podemos cuestionar nuevamente que la intención clara fuese que la notificación del memorando de costas sea un requisito jurisdiccional. De hecho, una lectura sistemática o integrista sugiere que lo más armonizable con nuestro ordenamiento procesal es que la notificación del me-morando de costas sea meramente un requisito de cumpli-miento estricto. Esto, pues no hay justificación alguna para distinguir el memorando de costas de las demás solicitudes que se presentan ante el Tribunal de Primera Instancia y cuya notificación es de cumplimiento estricto.
C. Perspectiva teleológica
Por otro lado, conviene analizar cuál propósito —si al-guno— justifica otorgar el carácter jurisdiccional a la noti-ficación del memorando de costas. Hemos expresado que la concesión de costas tiene un carácter reparador para la parte prevaleciente, pues su derecho “ ‘no debe quedar menguado por los gastos que tuvo que incurrir sin su culpa y por culpa del adversario’ ”. J.T.P. Dev. Corp. v. Majestic Realty Corp., 130 DPR 456, 460 (1992), citando a Garriga, Jr. v. Tribunal Superior, 88 DPR 245, 253 (1963). De ahí que la imposición de costas a favor de la parte victoriosa sea mandatoria, siempre y cuando cumpla con los requisi-tos procesales. Maderas Tratadas v. Sun Alliance et al., 185 DPR 880, 926 (2012).
A mi juicio, establecer como requisito jurisdiccional la notificación del memorando de costas no adelanta los pro-pósitos mencionados. Al contrario, su consecuencia es eli-minar la facultad del tribunal de otorgar las costas —cuya función es reparadora— si no se notificó en ese término. De modo que la interpretación del Tribunal dificulta innecesa-riamente la concesión de costas en nuestro ordenamiento.
En síntesis, la postura mayoritaria se ampara en el re-quisito dual de las Reglas 44.1 y 68.2 para establecer que la notificación también es jurisdiccional. A mí, en cambio, me resulta problemático aceptar tal conclusión. Considero *228que una lectura histórica, integral y funcional de las Re-glas de Procedimiento Civil y nuestra flexibilidad con res-pecto a las notificaciones, nos invitaban a apartarnos del automatismo asociado a los requisitos jurisdiccionales. Por consiguiente, resolvería que solo la presentación del memo-rando de costas tiene carácter jurisdiccional.
HH I—I
Por otra parte, me preocupa que el Tribunal otorgue un carácter retroactivo a la norma adoptada. No me convence la postura de que la disposición es “clara y libre de ambi-güedad” y que el análisis se limita a “explicar el estado de derecho vigente”.(4) Todo lo contrario. La opinión mayorita-ria establece un requisito jurisdiccional nuevo en nuestro ordenamiento, a pesar de que las normas reglamentarias aplicables han permanecido prácticamente inalteradas por cincuenta y seis años. Es decir, desde 1961 podíamos resolver que la notificación del memorando de costas a la otra parte era un requisito jurisdiccional. Sin embargo, no lo hicimos. Además, ninguno de los académicos consultados ha caracterizado la notificación del memorando de costas como un requisito jurisdiccional.(5)
Otro factor que contribuye a la falta de claridad en la norma es que la Regla 44.1(c), 32 LPRA Ap. V, dispone expresamente que es jurisdiccional, tanto la presentación *229como la notificación del memorando de costas cuando la parte prevalece por orden del tribunal apelativo. (“La parte a cuyo favor un tribunal apelativo dicte sentencia presentará en la sala del Tribunal de Primera Instancia que decidió el caso inicialmente y notificará a la parte contraria, dentro del término jurisdiccional de diez (10) días contados a partir de la devolución del mandato [...] ”)• (Énfasis suplido). íd.(6) En cambio, la Regla 44.1(b), supra, pertinente a esta controversia, simplemente requiere “presenta[r] al tribunal y notifica[r] a la parte contraria, dentro del término de diez (10) días contados a partir del archivo en autos de copia de la notificación de la sen-tencia [...] ”. Dicho de otro modo, según la Regla 44.1, la notificación solo deberá ser un requisito jurisdiccional en casos donde la parte prevalezca por virtud de una senten-cia del tribunal apelativo.
Por todo lo anterior, me parece erróneo otorgarle carác-ter retroactivo, con el pretexto de que el Tribunal se limita a explicar una norma clara y libre de ambigüedades.
I—i ⅜—⅜
Ahora bien, como bien señala la opinión mayoritaria, aun si fuéramos a resolver que el término es de cumpli-miento estricto, la parte recurrida no presentó justa causa para notificar fuera del término. Presentó el memorando el 5 de febrero de 2014, pero no fue hasta el 25 de febrero de 2014 que lo notificó a la parte contraria. Como justificación se limitó a expresar que fue una inadvertencia, producto de su carga de trabajo antes de salir de viaje fuera de Puerto Rico. Esto no constitúye justa causa. Por lo tanto, la recurrida no cumplió con él requisito de notificación de *230cumplimiento estricto. En consideración a lo anterior, con-curro con el resultado alcanzado por este Tribunal.
> hH
Al igual que la opinión mayoritaria, revocaría el dicta-men recurrido pero por los fundamentos aquí expuestos.

 Como veremos más adelante, fue este Tribunal quien incorporó la regla de memorando de costas a la Regla 68.2. Que el legislador haya aprobado esta en-mienda, no quita que resulte problemático atribuirle la intención a la Asamblea Legislativa.


 Para un resumen breve de estas metodologías, véase J. Trías Monge, Teoría de adjudicación, San Juan, Ed. UPR, 2000, págs. 413-419.


 Por ejemplo, las Reglas 43.1 y 47 disponen expresamente que la presentación es un requisito jurisdiccional, mientras que la notificación es un requisito de cumpli-miento escrito. 32 LPRA Ap. V. Por otro lado, las Reglas 48.2 y 49.2 solo establecen un término para presentar las solicitudes. Estos términos son jurisdiccionales según la Regla 68.2 (32 LPRA Ap. V). A su vez, no exigen su notificación, la cual es reque-rida por virtud de la Regla 67 (32 LPRA Ap. V). De tal modo, la Regla 44.1 de memorando de costas es la única que incluye expresamente su presentación y notificación. 32 LPRA Ap. V.


 Opinión mayoritaria, págs. 220 y 221.


 Véanse: J.A. Cuevas Segarra, Tratado de derecho procesal civil, San Juan, Pubs. JTS, 2011, T. V, pág. 1908 (reconociendo como jurisdiccional la presentación del memorando de costas); R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, 5ta ed., San Juan, Ed. LexisNexis, 2010, Sec. 1804, pág. 201 (donde se presenta una lista de términos improrrogables y se incluye la presentación del memorando de costas, mas no la notificación); J. Echevarría Vargas, Procedimiento Civil Puertorriqueño, Colombia, [s. Ed.], 2010, pág. 333 (incluyendo solo la presentación del memorando de costas, no la notificación, dentro de la lista de tér-minos improrrogables); C.R. Urrutia de Basora y L.M. Negrón Portillo, Reglas de procedimiento civil de Puerto Rico: preguntas y respuestas, San Juan, Ed. Situm, 2005, pág. 340 (“¿en cuáles reglas específicas el tribunal no podrá prorrogar o reducir el plazo para actuar? ... regla 44.1 (presentación u oposición del memorando de costas)”).


 Véase Ley Núm. 249-1995 (donde se enmendó la regla de memorando de costas para atemperarla a la creación del tribunal apelativo intermedio y se aclaró que la presentación y notificación del memorando de costas, luego de la revocación del foro apelativo, sería jurisdiccional).